DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 lines 7-10 state “the processor operable to: detect motion of the needle deployment component”. After further review of the instant specification [0014-0015], it appears that an inertial measurement unit detects the motion of a needle deployment component, not the processor. Instead, the processor receives signals indicative of the detected motion of the needle deployment component. For purposes of examination the limitation is being interpreted as, “the processor operable to: receive signals indicative of a detected motion of the needle deployment component” (the examiner recommends amending the claim in this manner in order to make the language more consistent with the specification).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 13 recites the limitation "a needle" in line 2.  It is unclear if this needle is in addition to the needle recited in claim 12 lines 9-10. As it appears that the limitation is referring to the same needle in claim 12, the limitation is interpreted as “the needle”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-13 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Despa (US Patent Pub 20160243318).
Regarding Claim 12, Despa teaches an apparatus comprising: 
a memory (130) operable to store a plurality of movement profiles of a needle deployment component (984), wherein the movement profiles comprise parameter values indicative of motion of the needle deployment component (see [0064], it is interpreted that the activation data includes needle deployment data; [0069]; Figs 7,8 teach parameters are stored; [0065] teaches parameters may include motion; [0116-0118] it is interpreted that needle deployment component 984 data is tracked by the memory as it is part of the determination of the state or condition of the device); 
a user interface ([0101]; status indicators are interpreted as a user interface); and 

	receive signals indicative of a detected motion of the needle deployment component during deployment of a needle ([0116-0118]; interpret 984 as needle deployment component, needle not shown in Fig 9); 
	compare the detected motion of the needle deployment component to each movement profile of the plurality of movement profiles ([0118]; it is interpreted that the way the device can determine the state/condition is through a comparison made by processor 150); 
	determine an operational mode of the needle deployment component based on the comparison; ([0113] and [0118]; “state of device” is interpreted as operational mode, is partly based on whether the needle shield is retracted or not retracted)
	generate a notification indicating the determined operational mode of the needle deployment component (Fig 7; [0101] teaches status indicators); 
	present the generated notification on the user interface (Fig 7; [0101] status indicators interpreted as user interface; also see [0108]); and 
	adjust operational parameters affecting delivery of a liquid drug based on the determined operational mode of the needle deployment component (Fig 7-8; teaches parameters that may be adjusted based on the state of the device, additionally [0065] teaches the parameter data may include amount of medicament present, so it is interpreted that amount of medicament delivered could be a parameter that is adjusted due to the state of the device; furthermore, [0065] teaches that the processor determines whether one or more parameters are outside a range to determine the state of the device, and the state of the device may include whether the device is ready to use or not ready to use. It is interpreted that if the 
Regarding Claim 13, Despa teaches [0120 – 0121] the apparatus wherein the needle deployment component, upon activation, is configured to drive the needle and a cannula into the user and to retract the needle leaving the cannula into the user and to retract the needle leaving the cannula coupled to a user ([0120] teaches a device where there’s a needle and a catheter—interpreted as the cannula, and the needle being retracted after the catheter is inserted; [0121] teaches the device in [0120-0121] is similar to the devices 100 and 900; therefore it is interpreted that the device will still have a needle deployment component 984).
Regarding Claim 19, Despa teaches [0120-0121] the apparatus wherein the processor is further operable to: compare the detected motion of the needle deployment component to a full deployment profile, wherein the full deployment profile relates to the needle deployment component driving a needle and a cannula into the user, retracting the needle and leaving the cannula coupled to a user ([0120-0121] teaches that the device is configured to monitor and detect events and characteristics associated with the device; it is interpreted that proper deployment of the needle and cannula, along with the retraction of the needle is a characteristic of the device). 
Regarding Claim 20, Despa teaches [0120-0121] the apparatus of claim 12, wherein the processor is further operable to: determine the operational mode of the needle deployment component based on determining that the detected motion matches a full deployment profile of the needle deployment component (([0120-0121] teaches that the device is configured to monitor and detect events and characteristics associated with the device; it is interpreted that a full needle deployment profile includes deployment if the needle/cannula and retraction of the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Despa (US Patent Pub 20160243318) in view of Marlin (US Patent Pub 20170281877).
Regarding Claim 17, Despa teaches all elements of the claim mentioned above. Despa does not teach the apparatus wherein the processor is further operable to: compare the detected motion of the needle deployment component to a partial deployment profile, wherein the partial deployment profile relates to a needle not retracting after being inserted into a user. 
	Despa does teach that the device may have a needle and cannula be inserted into the user upon activation, and then have the needle retract into the injection device [0120]; however, Despa stays silent to what may happen if the needle does not retract. 
	Marlin teaches [0121] an injection device with a control unit that provides an error notification when a malfunction or issue is detected with the device components. Additionally, Marlin teaches [0131] that the device may alert the user if the proper dosage was not completed. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Despa to include a processor which is operable to compare the detected motion of the needle deployment component to a partial . 
Allowable Subject Matter
Claims 14-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to Claim 14, none of the prior art teaches or makes obvious the limitations of claim 14 in combination with the claim(s) from which it depends.
Despa does not teach the apparatus further comprising an inertial measurement unit. The examiner has considered the Edwards (US Patent Pub. 20180204636) reference as described in the PCT. While Edwards does teach inertial measurement units that may be used to assist with determining the state of the device, Edwards only broadly describes the accelerometer being able to determine the change of the motion profile of the medicament delivery device. This motion profile is described as the housing of the device or a cover in which the device is stored (see Edwards [0255] and [0259]). The examiner believes that it would not be obvious to one of ordinary skill in the art that this accelerometer could be used specifically to determine the movement of the needle deployment component.   Additionally, it would not be obvious to one of ordinary skill in the art how to combine the inertial measurement unit of 
As to Claim 15, this claim depends on claim 14. 
As to Claim 16, none of the prior art teaches or makes obvious the limitations of claim 16 in combination with the claim(s) from which it depends.
	The instant specification defines in [0038], that the early deployment profile includes parameters related to movement of the needle deployment component prior to attachment of a drug delivery device to a user. 
Despa teaches an injection device with a needle deployment component that moves once the device is placed on the user [0109]. Since the needle deployment component (984) only retracts when there is force from the distal surface (see [0116]), the device of Despa would have to be attached to the user in order for the needle deployment component to retract. As such, it is interpreted that the device of Despa would not have an early deployment profile similar to what is disclosed in the instant specification.
As to Claim 18, none of the prior art teaches or makes obvious the limitations of claim 18 in combination with the claim(s) from which it depends.
The instant specification defines in [0041] that a non-deployment profile includes parameters relating to movement of the needle deployment component when not activating in response to an attempted activation of the needle deployment component.
Despa teaches an injection device with a needle deployment component that moves once the device is placed on the user [0109]. The needle deployment component (984) only retracts when there is force from the distal surface (see [0116]). As such, it is interpreted that it would not be obvious how the device of Despa could result in a non-deployment profile similar to what is disclosed in the instant specification.  
Response to Arguments
Applicant’s arguments, see Pg. 11 line 12 - Pg. 13 line 11, filed 1/31/2022, with respect to Claims 12, 14-16, 18 and 20 have been fully considered and are persuasive.  The USC 102 rejection of 11/09/2021 has been withdrawn. 
Applicant's arguments filed 1/31/2022 on Pgs. 13-15 have been fully considered but they are not persuasive.
As to the arguments on Pg. 13 lines 12-30, the examiner does not find this to be persuasive. The applicant argues that the Despa reference does not teach a device that detects the amount of motion of a needle deployment component, but rather detects whether the needle shield is retracted or not retracted. This is not persuasive as the claim does not require the device to determine the amount of motion of the needle deployment component, but just if the needle deployment component has moved. Currently, claim 12 requires that the processor is operable to “detect motion of the needle deployment component during deployment of a needle”. The current Merriam-Webster definition of “deployment” is placement or arrangement (as of military personnel or equipment) in position for a particular use or purpose.  The examiner is interpreting “needle deployment” to be a time from which the user first activates the device, when the user first contacts the needle shield 984 to a surface of the skin and pushed the injection device towards the surface of the skin, through a time when the needle is fully inserted in the patient for the purpose of delivering medicament therethrough. Therefore, it can be said that Despa satisfies the limitation of “detecting motion of the needle deployment component during deployment of a needle” because engagement of the shield contact 983 with the electronic switches 991A,B would not be possible without movement of the needle shield 984 . 
As to the arguments on Pg. 13 line 30- Pg. 14 line 4, the examiner does not find this to be persuasive. The applicant argues that the Despa reference does not disclose motion profiles, instead sensor data is used within an algorithm to determine the state of the device. This is not persuasive as 
As to the arguments on Pg. 14 lines 5-24, the examiner does not find this to be persuasive. The applicant argues that the Despa reference does not describe adjusting operational parameters affecting the Delivery of a liquid drug. This is not persuasive as Despa teaches in [0065] that the processor determined whether one or more parameters are outside a range to determine the state of the device, and the state of the device may include whether the device is ready to use or not ready to use. It is interpreted that if the parameters are updated to show that the device is not ready to use, then the delivery of a liquid drug would be affected. Additionally, Despa teaches [0034] that if some parameters are outside the pre-determined boundaries then the efficacy of the medication may be affected. It is interpreted that this also would affect the delivery of the medication. 
As to the arguments on Pg. 14 line 26- Pg. 15 line 10, the examiner does not find this to be persuasive. As the Despa reference teaches the limitations of claim 12 (as described above), this combination of Despa and Marlin is considered to be proper for claim 17. 
The claim objections of 11/09/2021 have been withdrawn. 
The USC 112(b) rejections of 11/09/2021 have been withdrawn. Note there are new 112(b) issues with the amended claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 









/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783